Citation Nr: 0735047	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral wrist 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1989 to November 
1989.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for a 
bilateral wrist disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  VA will notify the veteran if 
further action is required.


FINDINGS OF FACT

A chronic right or left knee disorder was not diagnosed in 
service, no right or left knee disorder was treated or 
diagnosed within one year following the veteran's service 
discharge, and post-service private clinical records 
establish that the veteran's right and left knee disorders 
were not medically diagnosed and did not become chronic and 
continuous until several years had elapsed after the 
veteran's service discharge.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active service, nor may service connection for a right 
knee disorder be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that service connection is warranted for a 
bilateral knee disability.  She claims that she fell down a 
flight of stairs following a suicidal gesture in service and 
received treatment that included stitches to her right knee.  
She testified that her knee was caught under her body when 
she fell.  

Service Connection 
Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as chronic manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307), and the veteran 
presently has the same condition.   Arthritis is defined as a 
disorder which may be presumed service-connected if 
manifested to a compensable degree within the one-year 
presumptive period applicable; sinusitis is not among the 
disorders which are defined by statute or regulations as 
chronic, and no presumption of service connection is 
applicable to this claim.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007), Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (finding veteran 
competent to describe dry, itchy, scaling skin), but see 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).

The service medical records are unfavorable to the veteran's 
claim, as no complaint of bilateral knee pain or injury is 
recorded during her brief period of service.  The service 
medical record shows that the veteran was examined for 
enlistment purposes in early 1989.  Of note was surgery on 
the left knee in 1983.  Further examination revealed that 
arthroscopic surgery was performed to address complaints of 
"unknown pain secondary to a b-ball injury."  It was 
remarked that there had been no pain since the surgery.  
Examination of the knee, which included an x-ray of the left 
knee, revealed normal findings.  She is presumed to have 
entered service with normal knees as no abnormalities were 
noted upon service entrance.  

Medical evidence from her period of service shows that the 
veteran was hospitalized following a suicide gesture in 
September 1989.  A hospital discharge summery provides 
information as to the circumstances surrounding this event.  
The Keesler Medical Center report notes that the veteran woke 
up in early September feeling depressed.  She cut both wrists 
with a razor blade.  She immediately sought medical 
assistance and was then transferred to a civilian psychiatric 
facility in Meridian prior to transfer to Keesler Medical 
Center for further evaluation and treatment.  The Meridian 
hospital report shows no evidence of complaints or treatment 
to either knee.  The Keelser report indicates that a physical 
examination was performed at the Meridian private hospital 
and was within normal limits except for stitches on both 
wrists and thigh.  

The claims folder does not include a separation examination; 
however, the veteran was seen by VA in March 1990.  At that 
time, she reported that her knees started to hurt in boot 
camp and that they continue to hurt.  Examination at that 
time revealed full range of motion bilaterally.  McMurray's 
and drawer tests were normally.  There was no wasting of the 
quadriceps and no circulatory disturbances.  She was able to 
do a full squat and could rise on heals on toes and could 
stand on either foot alone.  The diagnosis was athralgia of 
both knees.  

"Arthralgia" is defined as joint pain.  See DeLuca v. Brown, 
6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated 
Medical Dictionary 147 (27th ed. 1988)).  The Court has 
stated in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that 
continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Pain cannot 
be compensable in the absence of proof of an in-service 
disease or injury to which the current pain can be connected 
by medical evidence.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Such a "pain alone" claim must 
fail when there is no sufficient factual showing that the 
pain derives from an in-service disease or injury. 

Post service medical records are silent until the 1996 when 
she began to seek medical treatment from private physicians 
for knee pain.  Bilateral osteoarthritis was diagnosed in 
1997 and patellofemoral chondromalacia was diagnosed in May 
2001.  A note from Dr. Bell, dated in June 1999 refers to 
left knee surgery performed in 1993.  Dr. Bell notes that the 
1993 surgery was performed to address a bucket handle tear of 
her medial meniscus and she was also noted at that time to 
have an old anterior cruciate ligament injury.  This appears 
to be a typo as the doctor has sent a complete medical record 
for this veteran and it shows that this surgery was actually 
performed in 1983.  Significantly, Dr. Bell reports in July 
1999 that the veteran had right knee pain caused by a "bike 
wreck [she had] years ago."  None of these records refer to 
an injury to the knees in service and none draw a connection 
between service and a current knee disorder.  

Service connection generally requires that there is evidence 
of incurrence or aggravation of the disorder for which 
service connection is claimed.  The only evidence of record 
showing in-service incurrence or aggravation which is 
favorable to the veteran's claim is her testimony.  Her 
testimony is not credible to provide positive evidence in her 
claim.  She testified that she fell down a flight of stairs 
and hurt her knees following a suicide gesture.  The record 
shows she was examined several times following this incident 
and received stitches in her thigh.  During the course of 
this treatment, no report of knee complaints was recorded.  
It appears she was thoroughly examined and watched closely 
for several days.  It is reasonable to assume that if she had 
injured her knees in a fall, it would have been recorded with 
her other complaints and possibly viewed as another suicide 
gesture given the circumstances.  Additionally, when seen by 
VA in 1990, she did not mention an injury to her knees from a 
fall she claims occurred 6 months earlier.  The complete 
absence of references to any fall or injury in service to her 
knees under the circumstances she described contradicts her 
testimony.  Additionally, while she is competent to testify 
as to his symptoms or observations, she is not competent to 
provide probative evidence as to the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Further, there is no evidence of continuity and chronicity of 
the claimed knee disorder, and in the absence of any other 
favorable competent evidence, the Board concludes that the 
criteria for service connection are not met.  She complained 
of knee pain on one occasion in 1990.  The record is silent 
for complaints until October 1996 for knee pain of one week's 
duration.  Osteoarthritis was first diagnosed in 1997, many 
years after service.  While the veteran has evidence of a 
current bilateral knee disorder, the claim fails because 
there is no credible evidence relating her bilateral knee 
disorder to service and no medical nexus opinion relating the 
current disorder to service.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  The claim for 
service connection for bilateral knee disorder is denied.

Duty to Notify and Assist
Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   Proper notice was sent to the veteran in 
December 2003 prior to the RO decision of February 2004.  It 
is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The letter noted above informed her 
that additional information or evidence was needed to support 
her claims, and asked her to send the information or evidence 
to the AOJ.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in her possession. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
records.  The also veteran submitted private treatment 
records and a hearing before the undersigned was held in 
August 2007.  

A VA examination was not accomplished in this case.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
In this case, while there is evidence of a current disability 
of the knees, there is no competent evidence that an event, 
injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; there is no indication that 
the disability or symptoms may be associated with the 
veteran's service or with another service-connected 
disability; and the evidence of record is sufficient to make 
a decision on the claim.  

Here, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional and available existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral knee disorder is denied.


REMAND

The evidence demonstrates that the veteran injured her wrists 
and thigh in service.  The record shows that she needed 
stitches in each area.  The file does not contain sufficient 
competent medical evidence of record to make a decision on 
the claim and further development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the information or 
evidence needed to establish a disability rating 
and effective date for the claims(s) on appeal, 
as outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 ( 2006).  

2.  Schedule the veteran for a VA examination to 
evaluate any scars of the wrists and thigh.  The 
claims folder must be made available to the 
medical examiner for review and the report should 
note that review.  The examiner should identify 
all current residuals of the original in-service 
injury to the wrists and thigh.   The examiner 
should state whether it is at least as likely as 
not (50 percent or greater probability) that any 
current residuals found in addition to the scars 
of the wrists or thigh originated during service 
or is otherwise related to service.  The examiner 
should comment on the veteran's scars in light of 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  If 
any scar does not cause limited motion or other 
limitation of function of an affected bodily part, 
the examiner should specifically so state. 

3.  If the veteran fails to report to any 
scheduled examination, the RO or AMC should obtain 
and associate with the record a copy of any notice 
to the veteran of the date and time of the 
examination sent to the veteran by the pertinent 
VA medical facility.  

4.  After ensuring that the requested actions are 
completed, the RO or AMC should re-adjudicate the 
claim on appeal.  If the benefits sought on appeal 
remain denied, the RO or AMC must furnish a 
supplemental statement of the case (SSOC) that 
includes citation to all additional legal 
authority considered, before the claims file is 
returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals



 


